Citation Nr: 0803654	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently rated 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  A notice of disagreement was filed in January 
2003, a statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  


FINDING OF FACT

The veteran's PTSD is not productive of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.   


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 70 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2001.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the criteria for a higher 
rating were furnished to the veteran in connection with the 
issue now on appeal.  The veteran is represented and there is 
nothing in the record to suggest that the veteran is not 
aware of the evidence necessary to substantiate his claim for 
assignment of a higher initial rating.  Moreover, since this 
appeal is for a higher rating in connection with the original 
grant of service connection, it is arguable that no further 
notice is necessary.  It appears that the United States Court 
of Appeals for Veterans Claims has determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the  claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service 
private medical records and post-service VA medical records.  
The evidence of record also contains VA examinations 
performed in April 2001, October 2003, and February 2005.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran essentially contends that a 100 percent schedular 
rating is warranted.  The Board notes here that a claim of 
entitlement to a total disability rating based on individual 
unemployability was denied by rating decision in August 2005.  
The appellate issue addressed by the Board in the following 
decision concerns the question of whether the regulatory 
criteria for a 100 percent schedular rating have been met.   

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A January 2002 rating decision granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
February 13, 2001 under Diagnostic Code 9411.  The veteran 
expressed disagreement with that initial evaluation.  An 
April 2005 rating decision subsequently increased the 
disability rating to 70 percent effective February 13, 2001 
under Diagnostic Code 9411.  Under this regulatory provision, 
the criteria for ratings 70 percent and greater for mental 
disorders, including PTSD, is as follows:

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in April 2001.  The 
veteran described significant periods of drug and alcohol 
use.  He stated that he still had dreams of events that 
occurred in Vietnam that felt very real and caused him to 
awake feeling very nervous, shaky, and cold.  He reported 
feeling intense stress at times.  He described being avoidant 
of smells of diesel and the smell of certain cooking.  He 
stated that he had difficulty being around southeast Asians 
because the sights and sounds of them bothered him.  At the 
time of examination, the veteran was unemployed as a 
bartender in a restaurant.  He reported that he had 
previously worked in June 2000 and was fired because he did 
not show up for work.  He stated that he did not show up 
because he had a flashback and would not leave his home for 
several days.  He claimed to have chronic problems with 
sleep, especially initiating and maintaining sleep.  He 
admitted to being diagnosed with sleep apnea.  He reported 
that he had been clean and sober for the previous eight 
years.  He admitted to a long history of alcohol use after 
the war which he said was to self medicate his symptoms of 
insomnia, irritability, and anxiety.  

The examiner noted that the veteran's facial expression was 
restricted and he appeared to be sad.  His posture was tense 
and he exhibited psychomotor agitation, fidgetiness, and 
restlessness.  The veteran's thought flow was coherent, but 
circumstantial at times.  The veteran admitted that his mood 
was depressed and anxious during the examination as he talked 
about events in the combat zone.  He denied any suicidal or 
homicidal ideation, intent, or plan.  He denied any 
perceptual abnormalities such as auditory or visual 
hallucinations, thought broadcasting, thought insertion, or 
thought withdrawal.  The examiner noted that he was oriented 
to person, place, time, and situation and his cognitive 
function revealed no significant deficits.  The veteran's 
visual spatial testing was intact and his abstractive 
thinking for similarities, proverbs, and differences showed 
good interpretation.  

The examiner noted that the veteran's symptoms of nightmares, 
flashbacks, intrusive thoughts, memories, and being bothered 
by reminiscent cues of events in the combat zone, as well as 
hyper arousal symptoms and feelings of detachment were 
related to the traumatic experiences of war.  The examiner 
noted that the veteran did have a sleep apnea which could 
trigger overlapping symptoms with his PTSD, but it did appear 
that his sleep problems were indeed related to combat service 
and likely predated his diagnosis of sleep apnea.  The 
examiner opined that the veteran's GAF score reflected a 
range of 52-55.  

In a letter dated in October 2001, Kathryn A. Bourke, Psy. D. 
stated that she treated the veteran in July 2000.  The 
veteran was alert, oriented to person, place, time, and 
situation.  His speech was coherent, had adequate language 
use in verbal responses, used deliberate motion in eye-hand 
coordination, and demonstrated verbal responses that matched 
his behavior.  His mood and affect were appropriate, and 
facial expressions accurately reflected his speech content.  
Abstract thinking appeared adequate to his maturity level, 
concrete thinking was intact as he expressed himself in age 
appropriate language use.  There were no indications of any 
major thought disturbance.  He denied any delusions, 
hallucinations, homicidal, loosening, or scattered associated 
thinking, or obsessive or compulsive behavior.  Short-term 
and long-term memory seemed to be intact.  Overall, he was 
appropriate in verbal responses and reacted appropriately 
throughout the therapeutic process.  The examiner noted that 
the veteran demonstrated adequate motivation and 
comprehension of his world around him and responded well to 
the clinician's efforts of encouragement and support.  

Dr. Bourke noted that the veteran was experiencing PTSD 
symptoms.  He had recurrent and intrusive memories of his 
past Vietnam and other military-related events.  He 
persistently tried to avoid any stimuli that reminded him of 
feelings, thoughts, or situations related to his overseas 
experiences.  He had problems with sleep, anger, 
concentration, guilt, and helplessness.  He felt intense 
sadness and emptiness.  He tended to be hyper vigilant and 
had an exaggerated startled response.  His problems and 
symptoms included: social isolation, persistent effort to 
avoid thoughts or feelings associated with negative or 
traumatic military experiences, restlessness, frequent sleep 
disturbances, periods of irritability and difficulty managing 
anger problems.  Dr. Bourke opined that the veteran's GAF 
score was 55 and previously was 50.  

The veteran underwent another VA examination in October 2003.  
He stated that he became more depressed after the war started 
and he started to watch the news coverage.  He stated that he 
became extremely anxious with frequent nightmares.  He would 
wake up in a panic and sweating two to three times a week.  
He reported that he relived the experiences and his 
flashbacks were usually triggered by situations like when he 
visited his father in the hospital and encountered two 
Hmongs.  He stated that he started acting weird and that he 
relived the experiences every time he met Southeast Asians 
and heard them talking.  He reported that he will get angrier 
than before because of the war in Iraq and the memories it 
has brought back to his life.  He claimed that he tried to 
avoid any situation that may make him relive the experience 
of Vietnam.  

Upon mental status examination, the veteran's speech was 
normal in process with slight latency.  He stated that he was 
depressed.  His affect was slightly intense.  He denied any 
suicidal or homicidal ideations.  His thought process was 
goal-directed and thought content was not delusional.  He 
denied any hallucination or illusion.  He was oriented to 
person, place and date.  His attention and concentration 
showed slight impairment.  His immediate recall, short-term 
and long-term memory were fairly intact.  His insight into 
the nature of his illness was intact.  His judgment was 
intact.  

The examiner believed that the veteran was still reliving the 
experiences of Vietnam, suffering from the cluster symptoms 
of PTSD triggered by the situation in the war in Iraq.  He 
started reliving the experiences through nightmares, 
perceptions, intrusive thoughts and memories.  He was feeling 
depressed most of the time.  He lived as a loner in an 
insolated life.  He was experiencing the hyperactive arousal 
symptoms, most remarkably the anger outbursts and losing his 
temper.  The examiner noted that the symptoms of PTSD have 
had an impact on his occupational function.  He was 
terminated because of his anger and inability to relate to 
Southeast Asian people.  His marital life was stormy until it 
ended in a divorce in 1992 because of the different symptoms, 
especially the anger, the isolated lifestyle, and his use of 
drugs and alcohol to escape the painful memories of Vietnam.  
The examiner opined that the veteran's GAF was between 55-60 
and reflected such an impairment due to PTSD.  

In a letter dated in September 2004, Lynn Douglas Collins, 
M.A., Licensed Marriage and Family Therapist (LMFT), stated 
that she treated the veteran in July 2004.  The veteran was 
fully oriented as to person, place and time.  Dr. Collins 
noticed mild latency of speech and occasional mild confusion 
regarding interview questions, all of which ultimately were 
responded to appropriately.  The veteran appeared depressed 
and described experiencing numerous symptoms of PTSD and 
discussed his history of substance abuse.  There was evidence 
of impairment of memory but no indication of psychotic 
symptoms.  The veteran stated that he began experiencing 
symptoms of PTSD when he returned from Vietnam.  He reported 
that he was honorably discharged five days after returning to 
the States, without having any time to adjust to being back 
home.  He found it difficult to relate to family and friends 
who hadn't experienced the trauma of war and he began to 
suffer anxiety attacks.  He found himself able to give 
instructions or orders to others but resentful and angry of 
being given orders by authority figures.  He stated that he 
did not have these problems prior to his military experience.  

The veteran further reported that when his marriage 
dissolved, his PTSD symptoms became full-blown and he became 
unable to cope with life's normal stressors.  He stated that 
he was unable to continue full-time work and experienced 
symptoms of intense psychological distress, like heightened 
anxiety with frequent panic attacks, depression, paranoia, 
obsessions and compulsions and agoraphobia.  He claimed that 
his social life was non-existent and his romantic 
relationships ended after a period of time due to his stated 
inability to feel trust in his partner.  He stated that his 
PTSD symptoms made it difficult for others to establish a 
comfort level with him.  He admitted to being "a compulsive 
cleaner" and stated that he battled the checking behaviors 
that kept his stress level elevated.  His startle response, 
obsessive worry about intruders and compulsive checking of 
the door locks kept him fretful and unable to relax.  The 
examiner noted that the veteran described ongoing symptoms 
including hyper vigilance, anxiety, depression, drug use, 
memory impairment, anger, poor stress tolerance, illogical 
speech, impaired judgment, impairment of abstract thinking, 
and impaired social relationships.  

The examiner concluded that the veteran suffered from a 
chronic service-connected and Vietnam combat-related PTSD.  
The examiner found evidence of deficits in most areas of his 
life functioning, including relations with family and 
friends, judgment, and thinking, all due to the effects of 
PTSD.  As a result, the examiner opined that the veteran was 
more than 50 percent disabled.  

The veteran underwent another VA examination in February 
2005.  He stated that ever since he returned from his combat 
duty he had felt an odd feeling that he did not fit in.  He 
noticed high pre-sensitivity when he was around crowds and 
found himself questioning others loyalty.  When there was 
something that startled him he found himself wanting to run 
and hide.  He became very uncomfortable whenever a helicopter 
was flying over head.  By the early 1990's, the veteran 
stated that he could not keep a job.  Recently, the veteran 
found a seasonal job during tax season.  

Upon mental examination, the examiner noted that the 
veteran's affect was labile.  He reported no hallucinations 
or illusions.  His mood fluctuated between irritable and 
dysphoric.  His thought content was marked by worthlessness.  
He reported constant suicidal ideation.  He presented without 
intent or plan.  He reported homicidal thinking towards 
Vietnamese people with no plan or intent.  He reported a 
decrease in his appetite.  He reported a severe sleep 
disturbance.  The examiner found that the veteran presented 
with cluster symptoms and had delayed, chronic PTSD caused by 
or a result of his military duty in Vietnam.  The examiner 
noted that the veteran's overall mental and social 
functioning had deteriorated over the previous few years in 
spite of regular psychotherapy.  In light of these findings, 
the examiner found a GAF of 45-50 indicating serious 
impairment in social, interpersonal, and occupational 
functioning.  The examiner noted that the veteran experienced 
reduced reliability and productivity due to disturbances of 
motivation and mood as well as difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran experienced near constant symptoms of depression.  He 
was unable to establish and maintain effective relationships.  
The examiner noted that the veteran could not control his 
impulses regarding alcohol or marijuana.  The examiner opined 
that the veteran had difficulty in adapting to work or work-
like settings due to his PTSD.  

After considering the totality of the evidence in this case, 
it is clear that the veteran suffers significant PTSD 
impairment, and the veteran has already been assigned a 70 
percent rating in recognition of such impairment.  However, 
the regulatory criteria for a 100 percent rating have not 
been met. 

The veteran has not been noted to have symptoms such as 
impairment of thought processes or communication, delusions, 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation, or 
memory loss for the names of his close relatives, his own 
occupation, or his own name.  For example, upon VA mental 
status examination in October 2003, the examiner noted that 
the veteran's thought process was goal-directed.  Upon mental 
status examination in February 2005, the veteran reported no 
hallucinations or illusions.  In the October 2001 letter, Dr. 
Bourke noted that the veteran's mood and affect were 
appropriate.  Upon mental status examination in February 
2005, the veteran reported constant suicidal ideation, as 
well as homicidal thinking towards Vietnam people.  However, 
he presented without intent or plan.  Thus, the veteran did 
not display a persistent danger of hurting himself or others.  
In a September 2004 letter, Dr. Collins noted that the 
veteran was fully oriented as to person, place and time.  
Although the PTSD has certainly resulted in significant 
occupational and social impairment, the impairment is not due 
to the types of symptoms listed among the criteria for a 100 
percent schedular rating.  The Board has considered the 
reported GAF scores and finds them to be consistent with no 
higher than a 70 percent rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 70 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a schedular rating in excess of 70 percent for 
PTSD is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


